MINISTERIO DE ENERGÍA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el
Contrato de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente
representado por el Director General de Minería, Ingeniero Víctor Manuel Vargas Vargas,
identificado con Documento Nacional de Identidad N* 08212064, autorizado por el artículo
13” del Reglamento de la Ley N” 27623 y modificatoria, aprobado por Decreto Supremo N*
082-2002-EF, con domicilio en Av. Las Artes Sur N” 260, San Borja, Lima, a quien en
adelante se denominará el ESTADO; y, de la otra parte, la empresa SIENNA MINERALS
S.A.C. identificada con R.U.C. N* 20510106394, con domicilio en Av. Larco 1301, Piso
20, Torre Parque Mar, Miraflores, Lima, representada por su gerente general señora María
Del Rosario Milagros Silva-Santisteban Concha, identificada con Documento Nacional
de Identidad N” 08260503, según poder inscrito en el asiento CO0007 de la Partida N*
11714944 de la Zona Registral N” IX — Sede Lima de la Superintendencia Nacional de los
Registros Públicos - SUNARP, a quien en adelante se le denominará “EL
INVERSIONISTA”; en los términos y condiciones siguientes:

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N* 27623 y su Reglamento
aprobado por el Decreto Supremo N” 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el
im. contrato antes mencionado, el mismo que se insertará, conjuntamente con la Resolución
7 Ministerial N” 004-2009-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 10
de enero de 2009, que designa al Ingeniero Víctor Manuel Vargas Vargas como Director
General de Minería y la Resolución Ministerial N” 200-2010-MEM/DM, publicada en el
diario antes mencionado con fecha 12 de mayo de 2010, que aprueba la lista de bienes y
servicios materia del presente contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos
referidos en la cláusula segunda.

Lima, 31 de mayo 2010.

l

EST; ERUANO EL INVERSIONISTA

Av. Las Artes Sur 260
www.minem.gob.pe | San Borja, Lima 41, Perú

T. (511) 618 8700

Emall: webmaster minem.gob.pe
MINISTERIO DE ENERGÍA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de
Minería del Ministerio de Energía y Minas, ingeniero Víctor Manuel Vargas Vargas,
identificado con Documento Nacional de Identidad N” 08212064, autorizado por el artículo
13" del Reglamento de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF,
a quien en adelante se le denominará “EL ESTADO; y,

(ii) SIENNA MINERALS S.A.C. identificada con R.U.C. N” 20510106394, con
domicilio en Av. Larco 1301, Piso 20, Torre Parque Mar, Miraflores, Lima, representada por
doña María Del Rosario Milagros Silva-Santisteban Concha, identificada con Documento
Nacional de Identidad N” 08260503, según poder inscrito en el asiento C00007 de la
Partida N* 11714944 de la Zona Registral N” IX — Sede Lima de la Superintendencia
Nacional de los Registros Públicos - SUNARP, a quien en adelante se le denominará “EL
INVERSIONISTA”, en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de la concesión minera
señalada en el Anexo lll.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto
General a las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad
minera durante la fase de exploración, de fecha 8 de enero de 2002, se estableció que los
titulares de las concesiones mineras tendrán derecho a la devolución definitiva del
Impuesto General a las Ventas e Impuesto de Promoción Municipal que les sean
trasladados o que paguen para la ejecución de sus actividades durante la fase de
TP exploración.

aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N* 530-2002-

F : 1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
> EM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 25 de noviembre de 2009 la suscripción del
Contrato de Inversión al que se refiere el artículo 1” de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que
no surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto
en dichas normas.

CLÁUSULA TERCERA: Compromisos de las partes

3.1. Compromisos del INVERSIONISTA:

Av. Las Artes Sur 260
www.minem.gob.pe | San Borja, Lima 41, Perú

T. (511) 618 8700

Email: webmaster4 minem.gob.pe
o,

AS
NS)

MINISTERIO DE ENERGÍA Y MINAS

Por medio del presente contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en la concesión señalada en
la cláusula 1.1. por un monto de US$ 1 732 733,00 (Un Millón Setecientos Treinta y Dos
Mil Setecientos Treinta y Tres 00/100 Dólares Americanos), en un plazo de once (11)
meses contados a partir del mes de mayo 2010 hasta marzo de 2011.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad
con el Programa de Inversión que se adjunta como Anexo | y que forma parte integrante
del presente contrato y estarán destinadas a la obtención de los bienes y servicios
comprendidos en la lista aprobada por Resolución Ministerial N” 200-2010-MEM/DM,
publicada en el Diario Oficial El Peruano el 12 de mayo de 2010, la misma que como
Anexo ll forma parte del presente contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los
beneficios contemplados en la Ley N” 27623, siempre que éste cumpla con los requisitos
establecidos en dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por
lo que cualquier modificación normativa al mismo, posterior al presente contrato, no le
resultará aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de
su ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección
General de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las
normas que regulan la presentación y aprobación de nuevos programas. De ser el caso,
luego de la aprobación de las modificaciones al Programa de Inversión, se procederá a
adecuar el presente contrato mediante addendum.

/ CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo
establecido en el Reglamento de la Ley N* 27623.

/ po CLÁUSULA SEXTA: Causales de Resolución
($ Logm 5
No Y $ Constituyen causales de resolución de pleno derecho del presente contrato, sin
UEN:- que medie el requisito de comunicación previa, las siguientes:
6.1, El inicio de las operaciones productivas con anterioridad al cumplimiento del
eS programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones

productivas el término establecido en el segundo párrafo del artículo 3” del Reglamento.

6.2. La extinción de la concesión minera a la que se refiere el numeral 1.1 de la
OR cláusula primera del presente documento.
> do,

Y 4

Av. Las Artes Sur 260
www. minem.gob.pe | San Borja, Lima 41, Perú

T: (511) 618 8700

Email: webmaster(Aminem.gob.pe
MINISTERIO DE ENERGÍA Y MINAS
CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo
en la ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros,
de los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días
contados a partir del pedido de nombramiento, siendo el tercero nombrado de común
acuerdo por los dos primeros, dentro de los treinta (30) días siguientes al nombramiento
del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo
dispuesto en el Decreto Legislativo N* 1071, norma que regula el arbitraje y/o las normas
que lo sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
sera INVERSIONISTA

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes.
Las notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas.
Cualquier cambio de domicilio deberá notificarse por escrito con una anticipación de diez
(10) días calendario. Las comunicaciones o notificaciones que se cursen antes de tomar
conocimiento del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres
copias de igual tenor, en Lima, a los treintiún días del mes de mayo de dos mil diez.

EL INVERSIONISTA

Av. Las Artes Sur 260
www.minem.gob.pe | San Borja, Lima 41, Perú

1: (511) 618 8700

Email: webmaster minem.gob.pe
OUEEZZELT | 00o9reze | oweeNer | oueeNer | ooeerer | owo9r9zz | ovo9W'9zz | oo9r9zz | ooo9r9zz | ooost'ozz | ooeeser [00 Y2Szz vio
000085'S1 00005 00'000'Z 00'000'Z 00'000'2 00005 00'009 00/05 00005 00'00s o0'00s'Z | 00000»
¡eJUOIQUUe UOROaJOId ey u09 SOPRUOpeJa: sopIIas
SONSIUNuNS
o0'00y'8 | o0'00rL 00'0 000 000 00'00»'+ 00004 00'00»'+ 00001 | 0000» 000 000
sajeuaje 'odinba 'eveumbeus guossad ap apodsue] |
o0'oos'sz | 00'000'» 00/05 00'005 00005 00000 | 00'000' 00'000'» 00'000' | 00'000'» 00/05 001005
eueunbeu ap selmbry
euoypne Á sajepadso|
oo'eewos | o0'seg'e 00'Zey's 002ey'S o0zey's ooses'e | o0'8eg'e 00'888'e vossee | owsege | oozews | oozers
:0011D8) soÍpnisa 'eLonsuoo “euosese ep opWes
0000224 | 0000zz 00006 00/06 00'008 ooo0z'z | 00'002z 00'002'Z oo0'00z'z | 00002z 00'006 00/06
uopejueue Á oJueleloje ep sopUas|
POTES]
ooses'as | o0'ees'ii | oozee's o0zca'e oozegte | o0'88s'i1 | ooses'i | ooees'i | oo'e8s'ii | ooees'i | oozec's | oozeetor
lp pepianoy ej e sopeinoun solies sono!
oo'eze'pz1 | 00'989'oz oo'geg'oz | oo'ses'oz | ooeestoz | oo'ses'oz | 00'909'oz 000 o0'eee
opojeJoqe7 ap señesuz
oo'918'eey'1 | oosos'esz | 00'9se» 00'9se'b oo'9se'» | oowos'ewz | o0'oste»z | oo'9ostewz | o0'sos'evz | oo'9os'epz | ooese» | 00'9ses
UOPeJOJey Sp SoPIeS
osos o0'ZzUp9z | 009se'» D0'9sEtp ooese'e | o0'zzv'v9z | 00z21p9z | 00'zz'v9z | 007zsp9z | oo'2z1'p9z | ooese'» | owe89'L
oz18] [e1quiapaon | S1qm9o [elguisndas | 01s0By TA

REE ¡eo

(soueoLiowy seej9g uz)
110Z OZHVIN Y 0102 OAVIN 30
- NOIOVYOIdX3 N3 SINOISY3ANI 30 VINVADONOYO
"I'VS STIVY3NIAN VNN3IS
| OX3NV

ANEXO ll

418766 :

pop ri cara Ir po
casos en que co! se ini la
Ministerio de Relaciones rpg y

Con la opinión favorable gel Fic del Perú y de
conformidad con la Ley N* 27856 y N* 28899;

SE RESUELVE:

Artículo 1*.- Autorizar el ingreso al territorio de la
República de los siguientes efectivos de las Fuerzas
Armadas de los Estados Unidos de América, del 10
al 15 de mayo de 2010, para realizar una visita de
coordinación a autoridades del Ejército del Perú en
el marco del Ejercicio de Entrenamiento de Campo

(FTT)

1) CAPITAN MICHEL SHIVER
2) SARGENTO JACINTO CHUMBIRIZA
3) SARGENTO ANDREW BRITTON

Artículo 2”.- Poner en conocimiento del Presidente

del Consejo de Ministros la presente resolución, a fin que
dé cuenta al Congreso de la República en el plazo a que
se coniras el arúculo 5” de la Ley N” 27856, modificado
por Ley N* 28899.

Regístrese, comuníquese y publíquese.

JOSÉ ANTONIO GARCÍA BELAÚNDE
Ministro de Relaciones Exteriores
Encargado del de Defensa

CONSEJO NORMATIVO DE CONTABILIDAD
RESOLUCIÓN N? 043-2010-EF/94

Lima, 4 de mayo de 2010

CONSIDERANDO:

Que, por Resolución N” 041-2008-EF/94 del
Consejo lormativo de Contabilidad se aprobó el uso
oi del Plan Contable General Empresarial

Que, mediante Resolución N* 042; ais Lo

Normativo de Contabilidad se dispuso diferir
uso del Plan Contable General orosaral
hasta el 1 de enero del año 2011, con aplicación optativa
en el año 2010;
Que, el Plan Contable General Empresarial establece

contabilidad;

Que, el artículo 10” de la Ley N* 28708, señala que
las atribuciones del Consejo Normativo de Contabilidad
son estudia: izar y opinar sobre las propuestas de
normas relativas a la contabilidad de los sectores público
privado, emitir resoluciones dictando y aprobando
las normas de contabilidad para las entidades del
sector privado, y absolver consultas en materia de su
competencia;
'n uso de las atribuciones conferidas en el artículo
prod ais Ley General del Sistema Nacional
de Contabili y en orden a lo acordado por el Consejo

Normativo de Contabilidad;

SE RESUELVE:

Artículo 1”.- Aprobar la versión modificada del Plan
Contable General Empresarial, el mismo que forma parte
de la presente Resolución y disponer su difusión en la

fna Web de le Dec Nacional de Contabilidad

ica: http//cpn. .pe, que entrará en vigencia a
Pa del 01 de ns pala año 20m. con aplicación optativa
en el presente año.

% NORMAS LEGALES

El Peruano
Lima, miércoles 12 de mayo de 2010

Artículo 2”.- Se rserigan las disposiciones distintas a
lo establecido en el Artículo 1* de la presente Resolución
o que limiten su aplicación.

Regístrese, comuníquese y publíquese.
OSCAR A. PAJUELO RAMÍREZ
Presidente

Consejo Normativo de Contabilidad

JORGE L. DE VELAZCO BORDA
Representante de la Superintendencia
Nacional de Administración Tributaria

GREGORIO M. RAMÍREZ ROJAS
Representante de la Comisión Nacional
Supervisora de Empresas y Valores

MARÍA E. HERNÁNDEZ PASTOR
Representante de la Confederación Nacional de
Instituciones Empresariales Privadas

VÍCTOR H. CÁCERES ASCENCIO
Representante de las Facultades de Ciencias
Contables de las Universidades del País

Uco e APACLLA aus
'epresentante del Instituto Nacion:
Estadística e Informática

MARÍA L. RÍOS DIESTRO

peor de la errores de Banca,
Administradoras Privadas de

Fondos le Pensiones

cuya adquisición
a devolución del IGV e Impuesto de
Promoción a favor de Sienna

Municipal
Minerals S.A.C. durante la fase de

Lima, 10 de mayo de 2010
CONSIDERANDO:
Que, mediante Decreto

No a e se

Energía y Minas, previa opinión favorable del Ministerio
de Economía y Finanzas;
Supremo No ac aprobó

Que, por Decreto
la lista jeneral de los bienes y servicios
el derecho definitiva del
Promoción

eco Conta las Ventas S inpuesto de
Municipal;
Que, la empresa SIENNA MINERALS S.A.C. solicitó al
Ministerio de Energía y Minas la de un Contrato
de Inversión en Exploracil

Que, el Ministerio y
Oficio N* 181-2010-EF/15.01 de echa 23 de abril de
2010, emitió opinión favorable a la lista de bienes y
servicios presentada por la empresa SIENNA MINERALS
S.A.C. considerando que la lista presentada por la citada

ElPemano
Lima, miércoles 12 de mayo de 2010

Jos pines y aeicios: aprobados

ries 150-2002-EF, adecuada al

opinión favorable de la Dirección General de

Minería del Ministerio de Energía y Minas;
con

el inciso c) del
artículo 6* del Reglamento de la Ley N* 27623,
por Decreto N” 082-2002-EF y el literal h) del
artículo 9” del de Organización y Funciones

del Ministerio de fa y Minas, aprobado por Decreto
Supremo N* 031 2007 EM:

SE RESUELVE:

Artículo Único.- Aprobar la lista de bienes y servicios
cuya adquisición otorgará el el derecho a la devolución del
e aa O Promoción
Municipal a favor la empresa SENNA MINERALS

Y NORMAS LEGALES

418767
ro DESCRIPCIÓN
[9014.80.0000_[LOS DEMÁS INSTRUMENTOS Y APARATOS DE NAVEGACIÓN. —
[8015.10.0000 [TELEMÉTROS. E

[9015.20.1000 [TEODOLITOS.

[9015.20.20.00 [TAQUÍMETROS.

[sot5.30.0000 [NIVELES.

[9015.40.1000 [INSTRUMENTOS Y APARATOS DE FOTOGRAMETRIA,
ELECTRÓNICOS.

[9015.40.:90.00. [LOSDEMÁS INSTRUMENTOS Y APARATOS DE FOTOGRAMETRÍA|
ELECTRÓNICOS.
fer [pors.301000 [Los

3] sejajs[ls[e

(42 [BOTS BO:9000 [LOS DEMÁS INSTRUMENTOS Y APARATOS EXCEPTO

(43 [9015900000 [PARTES Y ACCESORIOS.
lsa—[9o20.00.0000 [LOS DEMÁS APARATOS RESPIRATORIOS
EXCEPTO LAS

es siracla le fono de airiciación, de acuerdo con [45 —[902730.0000 y Y
el Anexo que forma parte integrante de la presente :SPECTRÓGRAFOS QUE UTILICEN RADIACIONES ÓPTICAS
resolución ministerial. | Li
[45 [8030.30 [LOS DEMÁS INSTRUMENTOS Y Laia Moo o)
l he CONTROL DE TENSIÓN, INTENSIDAD, STENCIA
Regístrese, comuníquese y publíquese. el
. PEDRO SÁNCHEZ GAMARRA
Y - Ministro de Energía y Minas SERVICIOS
ANEXO 2) Servicios de Operaciones de Exploración Minera:
LISTA DE BIENES Y SERVICIOS QUE TIENEN e >
DERECHO A LA DEVOLUCIÓN DE IGV e IPM A
¡Servicios | y geoquímicos |  ensayes)
SIENNA MINERALS S.A.C. : A (Op,
Servicios aerolopográficos.
l. BIENES —Soricos de hrpretación mullepecial de mágeces ya sn alles o equis
SUBPARTIDA Ensayes de laboratorio (anársis de minerales, suelos, etc).
mACIOMAL DESCRIPCIÓN A e

'1— [2508100000 [BENTONITA
2 — [3824.90.80.00 [PREPARACIONES PARA FLUIDOS DE PERFORACIÓN DE POZOS|
.0DOS”.

lei
[3825.50.80.00 [PROTECTORES ANTIRRUIDOS DE MATERIA PLÁSTICA.

|b) Otros Servicios Vinculados a las Actividades de Exploración Minera:

| Servico de alojamiento y almentacón del personal operaiwo del Ttlr dl Proyecto.

| [Servicio de asesoria, consulria, estudis tácnicos especiales y auditorias destinados a as|
¡Ctvidades de exploración minera,

- Servicios de diseño, constucción, montaje industial, eécirico y mecánico, armado y|

3
A 'esolinecaldaalcralcto elections
10.00.00. minera.
[6 — [7228:80.00.00 [BARRAS HUECAS PARA PERFORACIÓN, DE ACEROS ALEADOS| [ci de reacia y pación e mi y ais li
[O SINALEAR. las actdades de expiración mera
[7 [7304220000 DE PERFORACIÓN DE ACERO INOXIDABLE. [- Alquier o arrendamiento financiero de maquinaria, vehiculos y equipos necesarios para la]
[8 [7304230000 [LOS TUBOS DE PERFORACIÓN. [actividades de exploración

personal, maquinana, equipo, malenales y suministros necesarios para las
Campamentos.

, Servicios de squridad y viglancia de instalaciones y personal operatvo
Senácos de

[AUTOPROPULSADAS.

[20 [843049.00.00 [LAS DEMÁS MÁQUINAS DE SONDEO Y PERFORACIÓN|

[EXCEPTO AUTOPROPULSADAS.

121 [8431.4310.00 [BALANCINES.

(22 [84314390.00 [LAS DEMÁS PARTES DE LAS MÁQUINAS DE SONDEO O|
[PERFORACIÓN DE LAS SUBPARTIDAS 8430.41 U 8430.49.

123 |6517.61.00.00 [ESTACIONES BASE.

¡24 [8517.6290.00 [LOS DEMÁS APARATOS PARA LA RECEPCIÓN, CONVERSIÓN Y|

TRANSMISIÓN O REGENERACIÓN DE VOZ, IMAGEN U OTROS]

|DATOS,
[8523402200 [SOPORTES ÓPTICOS GRABADOS PARA REPRODUCIR IMAGEN]

a]

[8523402500 LOS DEMÁS SOPORTES ÓPTICOS GRABADOS.
[8704.21.10.10 [CAMIONETAS PICK-UP. DE ENCENDIDO POR COMPRESIÓN,

El

[8705.20.00.00 [CAMIONES AUTOMÓVILES PARA SONDEO O PERFORACIÓN.
[8006.30.00.00 [CÁMARAS ESPECIALES PARA FOTOGRAFÍA

3|8]

¡30 [9011.10.00.00 [MICROSCOPIOS ESTEREOSCÓPICOS.
[31 [8011200000 [LOS DEMÁS MICROSCOPIOS PARA FOTOMICROGRAFÍA,
ICINEFOTOM! ÓN.

[012100000 [MICROSCOPIOS, EXCEPTO LOS ÓPTICOS; DIFRACTÓGRAFOS |
[8014.20.00.00 [INSTRUMENTOS Y APARATOS PARA NAVEGACIÓN AÉREA O|
[ESPACIAL (EXCEPTO LAS BRÚJULAS).

8/8]

[SONDEO. [serio de cata, ai
16_ [820790.00.00 |LOS DEMÁS ÚTILES INTERCAMBIABLES.
119 [8430.41.00.00 [LAS DEMÁS MÁQUINAS DE SONDEO O PERFORACIÓN| 491902-1

ubicado en el departamento de Junín a
la empresa ELECTROCENTRO S.A.

RESOLUCIÓN MINISTERIAL
N* 201-2010-MEM/DM

Lima, 10 de mayo de 2010
CONSIDERANDO:

Que, mediante Decreto
o mayo de. 2007.09
de sd Rural mediante la

Aplicación de des Canoraabl = FONER y
iS OiecciónEjuciva de provado Proyecos, creándose la Dirección
General de Rural, la a renE: us 1 errado
en funciones el 01 de enero de 2008,

Que, previa Adjudicación Directa Pública N* ADP-
0009-2006-EM/DEP, con fecha 22 de febrero de 2007,

N? 026-2007-EM de
so la fusión del Proyecto

SIENNA MINERALS SAC

CONCESIÓN MINERA

ANEXO III

ITEM NOMBRE DE CODIGO HECTAREAS
CONCESION UNICO
1 IGOR 15007753X01 1000

